EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Adverum Biotechnologies, Inc. for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Paul B. Cleveland, as Principal Executive Officer of Adverum Biotechnologies, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge, the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Adverum Biotechnologies, Inc. Date: March8, 2017 By: /s/ Paul B. Cleveland Paul B. Cleveland Executive Chairman of the Board and Principal Executive Officer In connection with the Annual Report on Form 10-K of Adverum Biotechnologies, Inc. for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Leone Patterson, as Chief Financial Officer of Adverum Biotechnologies, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of her knowledge, the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Adverum Biotechnologies, Inc. Date: March8, 2017 By: /s/ Leone Patterson Leone Patterson Chief Financial Officer (Principal Financial and Accounting Officer)
